Bleckley, Chief Justice.
A tenant and his landlord settled. The tenant owed a debt to Copeland of a certain amount, and the landlord took the growing crop and agreed to pay this debt, but did not. Copeland sued the tenant and got a judgment, and then garnished the landlord as a debtor of the tenant. Two courts below have held that the landlord was the tenant’s debtor — that agreeing to pay the amount to the tenant’s creditor, and receiving the consideration for such agreement, made him the tenant’s debtor. After the tenant’s creditor (who was no party to the arrangement entered into by the others for his payment) obtained judgment against the tenant, why could he not reach the landlord’s debt to the tenant and collect his money ?
1. A stipulation by one of two contracting parties that he will pay a debt due from the other to a third person *376(who is no party to the agreement), being made on.sufficient consideration, creates the relation of debtor and creditor between the parties to the contract; and if the debt to such third person be not paid, it may, when reduced to judgment, be collected from the promissor by process of garnishment.
2. The evidence of the contract and of its consideration was sufficient in this case.
This case is unlike Watkins vs. Pope, 38 Ga. 514, in which a creditor, not provided for in the agreement, sued out garnishment.
Judgment affirmed.